     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 1 of 8 Page ID #:2768




 1      REESE MARKETOS LLP                                REITER GRUBER LLP
        Brett S. Rosenthal (pro hac vice)                 Charles Reiter (SBN 306381)
 2      Joel W. Reese (pro hac vice)                      Robert Gruber (SBN 301620)
 3      Josh M. Russ (pro hac vice)                       creiter@reitergruber.com
        brett.rosenthal@rm-firm.com                       100 Wilshire Blvd., Suite 700
 4
        750 N. Saint Paul Street, Ste. 600                Santa Monica, California 90401-3602
 5      Dallas, Texas 75201-3202                          Telephone: (310) 496-7799
 6      Telephone: (214) 382-9810
        Facsimile: (214) 501-0731
 7
 8     Attorneys for Plaintiffs
 9                               UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11
       DENIECE WAIDHOFER, et al.
12                                                           Case No. 2:20-cv-06979-FMO-AS
13                         Plaintiffs,
                                                             PLAINTIFFS’ REPLY IN
14           v.                                              SUPPORT OF OPPOSED EX
15                                                           PARTE APPLICATION FOR
       CLOUDFLARE, INC., et al.,                             PROTECTIVE ORDER
16
17                         Defendants.                           [DISCOVERY MATTER]
18
                                                             Date: April 28, 2021
19
20                                                           Judge: Hon. Fernando M. Olguin
                                                             Magistrate Judge: Hon. Alka Sagar
21
22                                                           Complaint Filed: August 3, 2020
                                                             FAC Filed: November 4, 2020
23                                                           Trial Date: December 14, 2021
24
25
26
27
28
                                                         -1-
                  PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                              Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 2 of 8 Page ID #:2769




 1           This episode exemplifies the games Defendants are playing in this case. Their
 2     latest ploy was to try to railroad Plaintiffs with demands for successive in-person
 3     depositions in Los Angeles at inconvenient times that conflict with other important
 4     dates, while failing to account for the prior-noticed depositions of Defendants’ own
 5     witnesses and ignoring Plaintiffs’ repeated requests to confer about the deposition
 6     schedule on or before April 26. With Multi Media-noticed deposition dates for
 7
       Plaintiff Waidhofer and Plaintiff Ryuu Lavitz LLC’s sole member looming on April
 8
       28 and April 30, and no indication as of April 27 that Multi Media would withdraw
 9
       these requests, Plaintiffs had to spend many hours preparing an emergency motion,
10
       or else risk Multi Media claiming that Plaintiffs failed to appear.
11
             Then, after Plaintiffs undertook the considerable burden of preparing the
12
       Application and showing Defendants’ ongoing shenanigans in painstaking detail,
13
       Defendants belatedly offered to discuss partial accommodations of some of
14
       Plaintiffs’ requests at the last minute, but notably did not actually agree to anything.
15
       Given that Defendants sent this apparently prewritten communication minutes after
16
17     receiving notification of the Application despite having ignored numerous prior

18     attempts at conferring, it appears that Defendants deliberately laid in the weeds until

19     Plaintiffs had been forced to spend substantial time preparing the Application.
20     Indeed, Plaintiffs were already in the process of filing the Application on the Court’s
21     website, along with all of its attendant paperwork (including the exhibits, supporting
22     declaration, and proposed order), when Defendants’ overdue email arrived.
23           This is the same kind of abusive and improper litigation tactic Defendants
24     have employed throughout this case. The game goes like this: Defendants demand
25     oppressive terms or make unreasonable demands, then ignore Plaintiffs’ repeated
26     efforts to confer about the issue or reasonably resolve it. This intransigence forces
27     Plaintiffs to go through the arduous process of preparing the papers necessary to
28
                                                      -2-
               PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                           Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 3 of 8 Page ID #:2770




 1     compel Defendants’ cooperation, or else risk being deemed to have waived
 2     Plaintiffs’ rights. Then, after Plaintiffs go through the trouble of preparing the
 3     papers, Defendants slightly change the underlying facts or offer an at-best partial
 4     accommodation without really agreeing to Plaintiffs’ reasonable requests and then
 5     claim that the prepared papers are now moot. The result is a Kafka-esque cycle in
 6     which Defendants do not cooperate in good faith with discovery efforts, but avoid
 7
       being held accountable for their misconduct.
 8
               Defendants’ response brief does not even try to justify their failure to respond
 9
       to Plaintiffs’ repeated requests to confer about the deposition schedule in a timely
10
       fashion or explain why Defendants waited until almost literally the last minute to
11
       inform Plaintiffs that they were suddenly open to discussing Plaintiffs’ proposals.1
12
       Instead, it makes a number of false or misleading assertions that are belied by the
13
       evidentiary record and, frankly, make very little sense.
14
               First, it repeatedly asserts that the relief requested in the Application is
15
       “moot,” supposedly because (after the aforementioned stonewalling regarding
16
17     Plaintiffs’ requests to confer) Defendants belatedly informed Plaintiffs as the

18     Application and its supporting documents were being filed that they were “amenable

19     to extending the schedule for the close of fact and expert discovery” and would be
20     “willing to discuss certain accommodations, such as deposing Plaintiffs where they
21     reside.” (CITE). But these conditional terms moot nothing because they do not
22     provide the relief requested in the Application: (a) a Rule 30(b)(4) order allowing
23     depositions by remote means, and (b) a fair deposition schedule. Indeed, read
24     closely, the email actually offers nothing but simply expresses that Defendants are
25     open to discussing Plaintiffs’ proposals. Much too little and far too late.
26
       1
        Similarly, the brief ignores Defendants’ inexcusable, multiple-week delay in advising Plaintiffs about
27     which of the dates proposed by Judge Sagar’s chambers would work for Defendants for the Court-ordered
       mediation, despite Plaintiffs’ reminders on April 12, April 19, and April 22. Though it represented that it
28     would provide a date by April 26, Multi Media still has not identified a date. (See Ex. 22).
                                                        -3-
                 PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                             Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 4 of 8 Page ID #:2771




 1           Second, and related to the first point, the response bizarrely contends that
 2     Plaintiffs “failed to inform the Court that Defendants had agreed to the relief they
 3     continue to seek.” (Resp. at 3). That is a strange argument to make in the context of
 4     a brief that opposes all of the relief requested in the Application. Indeed, if it were
 5     in fact true that Defendants had agreed to the relief that Plaintiffs seek, they could
 6     have saved everyone (including the Court, Plaintiffs, and themselves) the trouble of
 7
       dealing with the Application by simply agreeing to it rather than filing a lengthy
 8
       opposition brief. Clearly, Defendants have not actually agreed to the relief requested
 9
       in the Application. And as noted above, the conditional last-minute email carefully
10
       crafted by Defendants does not reflect their agreement to anything or preclude them
11
       from later reneging on the to-be-discussed “accommodations.”
12
             Third, the response brief brazenly contends that “Plaintiffs ignored
13
       Defendants’ attempts to negotiate in good faith.” (Opp. at 3, emphases added). The
14
       record belies this. It shows plainly that (a) Plaintiffs made a fair and reasonable
15
       proposal to accommodate all parties’ schedules and permit ample time for all parties’
16
17     depositions without affecting the trial date; (b) conversely, Defendants made entirely

18     one-sided proposals that created numerous date conflicts with other previously

19     scheduled events, failed to account for depositions of Defendants’ own witnesses,
20     and purported to require Plaintiffs and their counsel to travel to Los Angeles for
21     several weeks in the middle of the pandemic; and (c) Defendants ignored Plaintiffs
22     repeated requests on April 20, April 21, April 22, and April 23 to confer by phone
23     on or before April 26 in light of the scheduled April 28 and 30 depositions. The
24     record speaks for itself as to who tried to negotiate in good faith.
25           Fourth, the response brief asserts that Defendants not only agreed to
26     Plaintiffs’ requests (which is not true as explained), but somehow that they did so
27     “[w]ell before the Application was filed.” (Opp. at 6). In support of this, the brief
28
                                                      -4-
               PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                           Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 5 of 8 Page ID #:2772




 1     references Defendants’ April 22 email in which (according to Defendants) they
 2     “stated they were willing to reschedule the relevant depositions to accommodate
 3     Plaintiffs’ schedules.” (Id.). Talk about revisionist history. As noted above, the
 4     schedule proposed in the April 22 email (see Pl. Ex. 19) created numerous conflicts
 5     with other key case events, demanded successive in-person depositions in Los
 6     Angeles, and failed to account for depositions of Defendants’ own witnesses. One
 7
       cannot claim with a straight face that this accommodated Plaintiffs’ schedules.
 8
               Fifth, the response claims that ex parte relief is unjustified because “the
 9
       depositions that Plaintiffs’ ‘emergency’ application seeks to quash have not been on
10
       calendar since April 22.” (Opp. at 7). But this was not Plaintiffs’ understanding, and
11
       Defendants cite no communication that clearly conveys that Defendants believed the
12
       depositions were no longer on calendar. The referenced April 22 email from
13
       Cloudflare’s counsel itself states that Defendants “will proceed with depositions as
14
       noticed.” (See Ex. 19). Moreover, the April 28 and April 30 depositions had been
15
       noticed by Multi Media, not Cloudflare, and Multi Media never indicated that the
16
17     depositions were off-calendar. To be fair, perhaps there was simply a

18     misunderstanding and Defendants intended to convey that the depositions would not

19     go forward. If so, this could have been easily clarified had Defendants simply
20     responded to Plaintiffs’ repeated pleas for a teleconference.2
21             Sixth, the response asserts that Plaintiffs failed to show good cause for remote
22     depositions. But the Application recites numerous reasons why there are legitimate
23     reasons to conduct remote depositions in this case. Defendants complain that
24     Plaintiffs do not identify when the witnesses will be fully vaccinated, but Plaintiffs
25
26     2
        Tellingly, the response does not cite any language in any correspondence stating that the depositions had
       been canceled. Instead, it asserts that “[n]o reasonable person reading the parties’ correspondence would
27     believe that Defendants’ noticed depositions were still set to go forward on the originally noticed dates.”
       (Opp. at 8). Apparently, Plaintiffs were supposed to derive this from the interstitials of Defendants’
28     messages and take it on faith that Defendants would not later claim otherwise.
                                                        -5-
                 PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                             Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 6 of 8 Page ID #:2773




 1     may not know when, or if, the witnesses will become fully vaccinated. Parties are
 2     not required to submit to medical procedures as a condition of enjoying their due
 3     process rights to redress of their grievances. Moreover, Defendants pledge that the
 4     depositions will take place “in well-ventilated areas” and that “everyone involved
 5     will also continue to take precautions including masking and social distancing.”
 6     (Opp. at 11). But as explained in the Application, these precautions actually make
 7
       in-person depositions less convenient than remote ones.
 8
             Seventh, Defendants do not even make a serious effort to show prejudice from
 9
       a remote deposition. Although they cite one older case for the general proposition
10
       that defendants are entitled to in-person depositions, they fail to grapple with the
11
       prevailing trend among courts to allow remote depositions and the recognition by
12
       courts that such depositions are now becoming a routine procedure. Rather than
13
       arguing that there is any actual prejudice from remote depositions, Defendants oddly
14
       resort to re-urging the fallacious legal arguments from their motions to dismiss (Opp.
15
       at 9–10), which plainly have absolutely nothing to do with depositions. Defendants
16
17     also assert that Plaintiffs are seeking “a staggering $712,000,000,” an uncited and

18     unexplained figure apparently derived from applying RICO trebling to the maximum

19     allowable statutory damages available under the Copyright Act. None of this adds
20     up to a legitimate claim of prejudice from remote depositions.
21           Finally, the denoument of Defendants’ opposition is the assertion that
22     Plaintiffs rushed to file the Application out of “pure gamesmanship, calculated to
23     waste Defendants’ time and resources.” (Opp. at 11). This makes no sense. It is not
24     plausible that Cloudflare and Multi Media—two very large companies represented
25     by two very large law firms—would be seriously affected by responding to the
26     Application. Conversely, Plaintiffs are impaired by the burden of preparing it.
27     Common sense makes clear who benefits from gamesmanship.
28
                                                      -6-
               PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                           Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 7 of 8 Page ID #:2774




 1     DATE: April 28, 2021
 2                                                Respectfully submitted,
 3
                                                  By:     Brett S. Rosenthal
 4
 5                                                REESE MARKETOS LLP
                                                  Brett S. Rosenthal (pro hac vice)
 6
                                                  Joshua M. Russ (pro hac vice)
 7                                                Joel W. Reese (pro hac vice)
 8                                                750 N. Saint Paul Street, Ste. 600
                                                  Dallas, Texas 75201-3202
 9                                                Telephone: (214) 382-9810
10                                                brett.rosenthal@rm-firm.com
11                                                REITER GRUBER LLP
12                                                Charles Reiter (SBN 306381)
                                                  Robert Gruber (SBN 301620)
13
                                                  100 Wilshire Blvd, Suite 700
14                                                Santa Monica, California 90401-3602
15                                                Telephone: (310) 496-7799
                                                  creiter@reitergruber.com
16
17                                                Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                                     -7-
              PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                          Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 147 Filed 04/28/21 Page 8 of 8 Page ID #:2775




 1                                 CERTIFICATE OF SERVICE
 2
             The undersigned hereby certifies that a copy of this filing will be served on
 3
       the date of filing on all counsel of record via the Court’s electronic filing system.
 4
 5
                                                           /s/
 6
 7                                                 Brett S. Rosenthal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -8-
               PLAINTIFFS’ REPLY IN SUPPORT OF OPPOSED EX PARTE APPLICATION FOR PROTECTIVE ORDER
                           Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
